Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13, 18-24, 35, 38-42, 46-49, 51-53 are under consideration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed antibodies against TDP-43 are allowable because the combination of the required six CDRs is not taught in the prior art. Specifically, The CDRs set forth in the SEQ ID NOs: 46, 69, 50, 75, 54, 79, 58, 82, 62, 88, and 66 are not taught in the prior art.  The light and heavy chain variable regions and the claimed nucleotides that include these sequences are allowable since they are also not found in the prior art. Since the claimed antibodies are not taught in the prior art any method that used these claimed antibodies are not anticipated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Carmela DeLuca on 8/25/2021.

The application has been amended as follows: 
13.  An antibody that selectively binds TDP-43, wherein the antibody comprises a light chain variable region and a heavy chain variable region, the heavy chain variable region comprising complementarity determining regions CDR-H1, CDR-H2 and CDR-H3, the light chain variable region comprising complementarity determining regions CDR-L1, CDR-L2 and CDR-L3 and with the amino acid sequences of said CDRs comprising the sequences:
A)	CDR-H1: GYTFTDYS; 			SEQ ID NO: 67
	CDR-H2: INTETGEP; 			SEQ ID NO: 68
	CDR-H3: ASRRWYPYYFDY;			SEQ ID NO: 69
	CDR-L1: TGAVTTSNY;			SEQ ID NO: 70
	CDR-L2: GPN; and				SEQ ID NO: 71
	CDR-L3: ALWYSNHWV;			SEQ ID NO: 72 
or
B)	CDR-H1: GFTFSDYY; 			SEQ ID NO: 73
	CDR-H2: ISNGGGST;	 		SEQ ID NO: 74
	CDR-H3: AREGGTAWFAY;			SEQ ID NO: 75
	CDR-L1: QSIVHSNGNTY;			SEQ ID NO: 76
	CDR-L2: KVS; and				SEQ ID NO: 77
	CDR-L3: FQGSHVPYT;			SEQ ID NO: 78
or 

	CDR-H2: ISDGGSYT;  			SEQ ID NO: 79
	CDR-H3: ARDYYGSSSYTSGFAY;		SEQ ID NO: 80
	CDR-L1: QSIVHSNGNTY;			SEQ ID NO: 76
	CDR-L2: KVS; and				SEQ ID NO: 77
	CDR-L3: FQGSHVPGT			SEQ ID NO: 81
or	
D)	CDR-H1: GYTFTDYS;  			SEQ ID NO: 67
	CDR-H2: INTETGEP;  			SEQ ID NO: 68
	CDR-H3: ARGYGNWFAY;			SEQ ID NO: 82
	CDR-L1: SSVSSSY;				SEQ ID NO: 83
	CDR-L2: STS; and				SEQ ID NO: 84
	CDR-L3: HQYHRSPLT;	 		SEQ ID NO: 85
or
E)	CDR-H1: GFTFSDFY; 			SEQ ID NO: 86
	CDR-H2: SRSKAHDYTT; and 		SEQ ID NO: 87
	CDR-H3: ARDTWYGSWFAY;		SEQ ID NO: 88
	CDR-L1: QSIVHSNGNTY;			SEQ ID NO: 76
	CDR-L2: KVS; and				SEQ ID NO: 77
	CDR-L3: FQGSHVPPT;			SEQ ID NO: 92
or
F)	CDR-H1: GYAFTNYL;			SEQ ID NO: 89
	CDR-H2: INPGSGGT; and			SEQ ID NO: 90
	CDR-H3: ARWGGNYSGYAMDY;		SEQ ID NO: 91
	CDR-L1: QSIVHSNGNTY;			SEQ ID NO: 76
	CDR-L2: KVS; and				SEQ ID NO: 77

The antibody of claim 13, wherein the antibody selectively binds misfolded TDP-43 polypeptide compared to native TDP-43 polypeptide.
	The antibody of claim 18, wherein the antibody is at least 2 fold, 3 fold, at least 5 fold, at least 10 fold or at least 20 fold more selective for misfolded TDP-43 polypeptide compared to native TDP-43 polypeptide.

Cancel claim 20.	

The antibody of claim 13, wherein the antibody comprises: 
a) 		a heavy chain variable region comprising: i) the amino acid sequence as set forth in SEQ ID NO: 46; ii) an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 46, wherein the CDR sequences are as set forth in SEQ ID NO: 67, 68 and 69, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 67, 68 and 69; and/or wherein the antibody comprises a light chain variable region comprising i) the amino acid sequence as set forth in SEQ ID NO: 48, ii) an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 48, wherein the CDR sequences are as set forth in SEQ ID NO: 70, 71 and 72, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 70, 71 and 7;
b) 	a heavy chain variable region comprising: i) the amino acid sequence as set forth in SEQ ID NO: 50; ii) an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 50, wherein the CDR sequences are as set forth in SEQ ID NO: 73, 74 and 75, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 73, 74 and 75; and/or wherein the antibody comprises a light chain variable region comprising i) the amino acid sequence as set forth in SEQ ID NO: 52, ii) an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 52, wherein the CDR sequences are as set forth in SEQ ID NO: 76, 77 
c) 		a heavy chain variable region comprising: i) the amino acid sequence as set forth in SEQ ID NO: 54; ii) an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 54, wherein the CDR sequences are as set forth in SEQ ID NO: 73, 79 and 80, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 73, 79 and 80; and/or wherein the antibody comprises a light chain variable region comprising i) the amino acid sequence as set forth in SEQ ID NO: 56, ii) an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 56, wherein the CDR sequences are as set forth in SEQ ID NO: 76, 77 and 81, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 76, 77 and 81;
d) 		a heavy chain variable region comprising: i) the amino acid sequence as set forth in SEQ ID NO: 58; ii) an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 58, wherein the CDR sequences are as set forth in SEQ ID NO: 67, 68 and 82, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 67, 68 and 82; and/or wherein the antibody comprises a light chain variable region comprising i) the amino acid sequence as set forth in SEQ ID NO: 60, ii) an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 60, wherein the CDR sequences are as set forth in SEQ ID NO: 83, 84 and 85, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 83, 84 and 85;
e) 		a heavy chain variable region comprising: i) the amino acid sequence as set forth in SEQ ID NO: 62; ii) an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 62, wherein the CDR sequences are as set forth in SEQ ID NO: 86, 87 and 88, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 86, 87 and 88; and/or wherein the antibody comprises a light chain variable region comprising i) the amino acid sequence as set forth in SEQ ID NO: 64, ii) an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 64, wherein the CDR sequences are as set forth in SEQ ID NO: 76, 77 and 92, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 76, 77 and 92; or

	The antibody of claim 23, wherein  
a) the heavy chain variable region comprises the amino acid sequence as set forth in SEQ ID NO: 46 and/or the light chain variable region comprises the amino acid sequence as set forth in SEQ ID NO: 48;
b) the heavy chain variable region comprises the amino acid sequence as set forth in SEQ ID NO: 50 and/or the light chain variable region comprises the amino acid sequence as set forth in SEQ ID NO: 52;
c) the heavy chain variable region comprises the amino acid sequence as set forth in SEQ ID NO: 54 and/or the light chain variable region comprises the amino acid sequence as set forth in SEQ ID NO: 56;
d) the heavy chain variable region comprises the amino acid sequence as set forth in SEQ ID NO: 58 and/or the light chain variable region comprises the amino acid sequence as set forth in SEQ ID NO: 60;
e) the heavy chain variable region comprises the amino acid sequence as set forth in SEQ ID NO: 62 and/or the light chain variable region comprises the amino acid sequence as set forth in SEQ ID NO: 64; or
f) the heavy chain variable region comprises the amino acid sequence as set forth in SEQ ID NO: 66 and/or the light chain variable region comprises the amino acid sequence as set forth in SEQ ID NO: 64.

The antibody of claim 13, wherein the antibody is a monoclonal antibody, humanized antibody and/or single chain antibody.

The antibody of claim 13, wherein the antibody is a binding fragment selected from Fab, Fab', F(ab')2, scFv, dsFv, ds-scFv, dimers, nanobodies, minibodies, diabodies, and multimers thereof.
	An immunoconjugate comprising the antibody of claim 13 and a detectable label or a transport moiety that facilitates transport across the blood brain barrier and/or into a cell.
	A nucleic acid encoding i) an antibody or ii) an immunoconjugate that is a polypeptide comprising said antibody, the antibody comprising a light chain variable region and a heavy chain variable region, the heavy chain variable region comprising complementarity determining regions CDR-H1, CDR-H2 and CDR-H3, the light chain variable region comprising complementarity determining regions CDR-L1, CDR-L2 and CDR-L3 and with the amino acid sequences of said CDRs comprising the sequences:
A)	CDR-H1: GYTFTDYS; 			SEQ ID NO: 67
	CDR-H2: INTETGEP; 			SEQ ID NO: 68
	CDR-H3:  ASRRWYPYYFDY;		SEQ ID NO: 69
	CDR-L1: TGAVTTSNY;			SEQ ID NO: 70
	CDR-L2: GPN; and				SEQ ID NO: 71
	CDR-L3: ALWYSNHWV;			SEQ ID NO: 72 
or
B)	CDR-H1: GFTFSDYY; 			SEQ ID NO: 73
	CDR-H2: ISNGGGST;	 		SEQ ID NO: 74
	CDR-H3: AREGGTAWFAY;			SEQ ID NO: 75
	CDR-L1: QSIVHSNGNTY;			SEQ ID NO: 76
	CDR-L2: KVS; and				SEQ ID NO: 77

or 
C)	CDR-H1: GFTFSDYY;			SEQ ID NO: 73
	CDR-H2: ISDGGSYT;  			SEQ ID NO: 79
	CDR-H3: ARDYYGSSSYTSGFAY;		SEQ ID NO: 80
	CDR-L1: QSIVHSNGNTY;			SEQ ID NO: 76
	CDR-L2: KVS; and				SEQ ID NO: 77
	CDR-L3: FQGSHVPGT			SEQ ID NO: 81
or	
D)	CDR-H1: GYTFTDYS;  			SEQ ID NO: 67
	CDR-H2: INTETGEP;  			SEQ ID NO: 68
	CDR-H3: ARGYGNWFAY;			SEQ ID NO: 82
	CDR-L1: SSVSSSY;				SEQ ID NO: 83
	CDR-L2: STS; and				SEQ ID NO: 84
	CDR-L3: HQYHRSPLT;	 		SEQ ID NO: 85
or
E)	CDR-H1: GFTFSDFY; 			SEQ ID NO: 86
	CDR-H2: SRSKAHDYTT; and 		SEQ ID NO: 87
	CDR-H3: ARDTWYGSWFAY;		SEQ ID NO: 88
	CDR-L1: QSIVHSNGNTY;			SEQ ID NO: 76
	CDR-L2: KVS; and				SEQ ID NO: 77
	CDR-L3: FQGSHVPPT;			SEQ ID NO: 92
or
F)	CDR-H1: GYAFTNYL;			SEQ ID NO: 89
	CDR-H2: INPGSGGT; and			SEQ ID NO: 90
	CDR-H3: ARWGGNYSGYAMDY;		SEQ ID NO: 91

	CDR-L2: KVS; and				SEQ ID NO: 77
		CDR-L3: FQGSHVPPT			SEQ ID NO: 92.
A cell expressing the antibody of claim 13.
A composition comprising the antibody of claim 13, an immunoconjugate comprising said antibody or a cell expressing said antibody. 

A kit comprising the antibody of claim 13, an immunoconjugate comprising said antibody or a cell expressing said antibody.
A method of making the antibody of claim 13, comprising administering an immunogen comprising a cyclic compound comprising: a TDP-43 peptide comprising: 1) TTE, 2) TTEQ (SEQ ID NO:1) or 3) TEQ and up to 6 TDP-43 contiguous residues, and a linker, wherein the linker is covalently coupled to the TDP-43 peptide N-terminus residue and the peptide C-terminus residue, wherein at least one amino acid in the TDP-43 peptide is an alternate conformation than T, E, and/or Q in a corresponding linear and/or native TDP-43 or a composition comprising said immunogen to a subject and isolating antibody and/or cells expressing antibody selective for the TDP-43 peptide in the cyclic compound of the immunogen administered. 
	A method of determining if a sample suspected of comprising misfolded TDP-43 polypeptides contains misfolded TDP-43 polypeptide the method comprising: 
a) contacting the sample with the antibody of claim 13 under conditions permissive for forming an antibody: misfolded TDP-43 polypeptide complex; and
                  b) detecting the presence of any complex;
wherein the presence of detectable complex is indicative that the sample may contain misfolded TDP-43 polypeptide. 
	The method of claim 48, wherein the sample comprises brain tissue extract, spinal cord tissue or cerebrospinal fluid (CSF).

51. The antibody of claim 13, wherein the antibody comprises: 

a) 		a heavy chain variable region comprising: i) the amino acid sequence as set forth in SEQ ID NO: 46; ii) an amino acid sequence with at least 90% or at least 90% sequence identity to SEQ ID NO: 46, wherein the CDR sequences are as set forth in SEQ ID NO: 67, 68 and 69, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 67, 68 and 69; and/or wherein the antibody comprises a light chain variable region comprising i) the amino acid sequence as set forth in SEQ ID NO: 48, ii) an amino acid sequence with at least 90% or at least 90% sequence identity to SEQ ID NO: 48, wherein the CDR sequences are as set forth in SEQ ID NO: 70, 71 and 72, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 70, 71 and 72;
b) 		a heavy chain variable region comprising: i) the amino acid sequence as set forth in SEQ ID NO: 50; ii) an amino acid sequence with at least 90% or at least 90% sequence identity to SEQ ID NO: 50, wherein the CDR sequences are as set forth in SEQ ID NO: 73, 74 and 75, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 73, 74 and 75; and/or wherein the antibody comprises a light chain variable region comprising i) the amino acid sequence as set forth in SEQ ID NO: 52, ii) an amino acid sequence with at least 90% or at least 90% sequence identity to SEQ ID NO: 52, wherein the CDR sequences are as set forth in SEQ ID NO: 76, 77 and 78, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 76, 77 and 78;
c) 		a heavy chain variable region comprising: i) the amino acid sequence as set forth in SEQ ID NO: 54; ii) an amino acid sequence with at least 90% or at least 90% sequence identity to SEQ ID NO: 54, wherein the CDR sequences are as set forth in SEQ ID NO: 73, 79 and 80, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 73, 79 and 80; and/or wherein the antibody comprises a light chain variable region comprising i) the amino acid sequence as set forth in SEQ ID NO: 56, ii) an amino acid sequence with at least 90% or at least 90% sequence identity to SEQ ID NO: 56, wherein the CDR sequences are as set forth in SEQ ID NO: 76, 77 and 81, or iii) a conservatively substituted amino 
d) 		a heavy chain variable region comprising: i) the amino acid sequence as set forth in SEQ ID NO: 58; ii) an amino acid sequence with at least 90% or at least 90% sequence identity to SEQ ID NO: 58, wherein the CDR sequences are as set forth in SEQ ID NO: 67, 68 and 82, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 67, 68 and 82; and/or wherein the antibody comprises a light chain variable region comprising i) the amino acid sequence as set forth in SEQ ID NO: 60, ii) an amino acid sequence with at least 90% or at least 90% sequence identity to SEQ ID NO: 60, wherein the CDR sequences are as set forth in SEQ ID NO: 83, 84 and 85, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 83, 84 and 85;
e) 		a heavy chain variable region comprising: i) the amino acid sequence as set forth in SEQ ID NO: 62; ii) an amino acid sequence with at least 90% or at least 90% sequence identity to SEQ ID NO: 62, wherein the CDR sequences are as set forth in SEQ ID NO: 86, 87 and 88, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 86, 87 and 88; and/or wherein the antibody comprises a light chain variable region comprising i) the amino acid sequence as set forth in SEQ ID NO: 64, ii) an amino acid sequence with at least 90% or at least 90% sequence identity to SEQ ID NO: 64, wherein the CDR sequences are as set forth in SEQ ID NO: 76, 77 and 92, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 76, 77 and 92; or
f) 	a heavy chain variable region comprises: i) the amino acid sequence as set forth in SEQ ID NO: 66; ii) an amino acid sequence with at least 90% or at least 90% sequence identity to SEQ ID NO: 66, wherein the CDR sequences are as set forth in SEQ ID NO: 89, 90 and 91, or iii) a conservatively substituted amino acid sequence of i), wherein the CDR sequences are as set forth in SEQ ID NO: 89, 90 and 91; and/or wherein the antibody comprises a light chain variable region comprising i) the amino acid sequence as set forth in SEQ ID NO: 64, ii) an amino acid sequence with at least 90% or at least 90% sequence identity to SEQ ID NO: 64, wherein the CDR sequences 
52.  A composition comprising the nucleic acid of claim 40.

53. A kit comprising the nucleic acid of claim 40.

54. The antibody of claim 13, wherein the light chain variable region and the heavy chain variable region are fused.
55. The antibody of claim 13, wherein the light chain variable region is encoded by an expression vector and the heavy chain variable region is encoded by another expression vector. 
56.	The antibody of claim 13, wherein: 

the heavy chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 45 or a codon degenerate or optimized version thereof and/or wherein the light chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 47 or a codon degenerate or optimized version thereof;
the heavy chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 49 or a codon degenerate or optimized version thereof and/or the light chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 51 or a codon degenerate or optimized version thereof;
the heavy chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 53 or a codon degenerate or optimized version thereof and/or the light chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 55 or a codon degenerate or optimized version thereof;
the heavy chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 57 or a codon degenerate or optimized version thereof and/or the light chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 59 or a codon degenerate or optimized version thereof;
the heavy chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 61 or a codon degenerate or optimized version thereof and/or the light chain variable region amino acid sequence is encoded by a nucleotide sequence as set out in SEQ ID NO: 63 or a codon degenerate or optimized version thereof; or
the heavy chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 65 or a codon degenerate or optimized version thereof and/or the light chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 63 or a codon degenerate or optimized version thereof.
57.	The antibody of claim 51, wherein: 

the heavy chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 45 or a codon degenerate or optimized version thereof and/or wherein the light chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 47 or a codon degenerate or optimized version thereof;
the heavy chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 49 or a codon degenerate or optimized version thereof and/or the light chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 51 or a codon degenerate or optimized version thereof;
the heavy chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 53 or a codon degenerate or optimized version thereof and/or the light chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 55 or a codon degenerate or optimized version thereof;
the heavy chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 57 or a codon degenerate or optimized version thereof and/or the light chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 59 or a codon degenerate or optimized version thereof;
the heavy chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 61 or a codon degenerate or optimized version thereof and/or the light chain variable region amino acid sequence is encoded by a nucleotide 
the heavy chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 65 or a codon degenerate or optimized version thereof and/or the light chain variable region amino acid sequence is encoded by the nucleotide sequence as set out in SEQ ID NO: 63 or a codon degenerate or optimized version thereof.
57. The nucleic acid of claim 40, wherein the light chain variable region and the heavy chain variable region are fused.

58. The cell of claim 41, wherein the cell is a hybridoma.


59. The method of claim 49, wherein the sample is from a subject with or suspected of having amyotrophic lateral sclerosis (ALS) or frontotemporal dementia (FTD).

60. The composition of claim 52, wherein the light chain variable region is encoded by a vector and the heavy chain variable region is encoded by another vector.


Conclusion
Claims 13, 18-19, 23-24, 35, 38-42, 46-49, 51-53 and new claims 54-60 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649